 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Jamestown Machine and Manufacturing Company is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Association of Machinists, District No. 83, AFL-CIO, and theEmployees' Shop Committee of the Jamestown Machine and Manufacturing Com-pany are each a labor organization within the meaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.By assisting, contributing support to, and interfering with the administration ofthe Shop Committee, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication.]Bottfield-Refractories Co.; Frommeyer&Co.; Jack Casper &Co.; Joseph Liberati;Swartz & Funston,Inc.; John B.Kelly,Inc. of Pa.; Dan Lepore & Sons;Alex Guerrina&Sons; JohnCampagna Co.; Anastasi Bros.Corp.;Michael G. SabiaandJohn J.HennellyBottfield-Refractories Co.; Swartz&Funston, Inc.;John B.Kelly, Inc. of Pa.; Alex Guerrina&Sons;John CampagnaCo.;Anastasi Bros.Corp.;Employing Bricklayers'Associa-tion of Delaware Valley and VicinityandEugene B. McGoughand William TammaroSwartz & Funston,Inc.; Dan Lepore & SonsandJohn P.MurphySwartz & Funston,Inc.; Alex Guerrina&Sons;John CampagnaCo.; Anastasi Bros. Corp.andDavid E. HarteJack Casper & Co.;Swartz & Funston,Inc.; John B.Kelly, Inc.of Pa.; Alex Guerrina&Sons; John Campagna Co.; AnastasiBros. Corp.andEdward KellyBottfield-Refractories Co.andWilliam Wallace McNeillFrommeyer&Co.; Jack Casper&Co.; Swartz&Funston, Inc.;John B.Kelly, Inc. of Pa.; Dan Lepore&Sons; Alex Guerrina& Sons; John Campagna Co.; Anastasi Bros. Corp.andFrank CraigBottfield-Refractories Co.; Jack Casper&Co.; Swartz & Fun-ston,Inc.;Alex Guerrina&Sons ; John Campagna Co.;Anastasi Bros. Corp.andMichael Conway.Cases Nos. 4-CA-1853, 4-CA-1854,4-CA-1861, 4-CA-1856, 4-CA-1858, 4-CA-1860,4-CA-1862, 4-CA-1866, and 4-CA-1877.April 13, 1960DECISION AND ORDEROn October 16, 1959,Trial ExaminerLouis Plost issued his Inter-mediate Reportin theabove-entitled proceeding,finding that the127 NLRB No. 28. BOTTFIELD-REFRACTORIES CO., ETC.189Respondent Association and Respondent Employers had not engagedin the unfair labor practices alleged in the consolidated complaintand recommending that the consolidated complaint be dismissed inits entirely, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report with a supporting brief.The Respondentsfiled a brief in support of the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report and briefs, and the entire record in this case, andhereby adopts the findings and conclusions of the Trial Examiner onlyto the extent consistent with our decision herein.In disagreement with the Trial Examiner and as alleged in the com-plaint, we find that Respondent Association and Respondent Employ-ers, except Respondent Employers Michael G. Sabia and Dan Lepore& Sons,' have interfered with the administration of Local 1, Brick-layers, Masons and Plasterers' International Union of America, AFL-CIO, within the meaning of Section 8 (a) (2) and (1) of the Act, byparticipating through their officers, agents, and management repre-sentatives in voting in a union election of officers and members of itsconference (bargaining) and other committees.Respondent Association is an association of masonry contractors inthe Philadelphia area organized for the purpose of engaging in col-lective bargaining on behalf of its members with various labor organi-zations representing their employees.All Respondent Employers aremasonry contractors and, except Respondent Liberati, members ofRespondent Association.Respondent Association and RespondentEmployers have for many years bargained and contracted with Local1 of the Bricklayers International, the Union herein, as the repre-sentative of their bricklayer employees.They are parties to the exist-ing contracts with the Union, which are not in evidence, covering suchemployees.On January 10, 1959, the Union conducted an election of its officersand members of conference (or bargaining) and grievance commit-tees.The record establishes that the following named individuals,all of whom were members of the Union for a number of years, butnot in the bargaining unit or units covered by contracts, appeared atthis election and, despite the challenges against some of them, werepermitted by the International representative in charge of the election,Colflesh, to participate in the election.Admittedly, these individualsoccupied the following positions with the Respondents :IWe find thatGeneral Counsel failed to sustainthe burden of proof thatRespondentEmployers Michael G Sabia and Dan Lepore & Sons participated in voting in the Janu-ary 10 election through their officers, owners,or managementrepresentatives. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDSidney Swartz-Vicepresident and member of the bargainingcommittee of the Association.He is also supervisor for RespondentSwartz & Funston, Inc.Ellis J.Casper-Secretary-treasurer and member of the bargain-ing committee of the Association; he is also a partner in RespondentJack Casper &Co.AnthonyNolfd-Member of the bargaining committee of the Asso-ciation; he is also an officer of Respondent Frommeyer & Co.Leo Canpagna-Memberof the bargaining committee of the Asso-ciation; he is also an officer of Respondent Alex Guerrina&Sons, Inc.Thomas Fairley-Memberof the bargaining committee ofthe Asso-ciation; he is also a supervisor of Respondent John B.Kelly, Inc.Joseph Anastasi-Memberof the bargaining committee of the Asso-ciation; he is also an officer of Respondent Anastasi Brothers Corp.John Campagna-Ownerof Respondent John Campagna & Co.FrankDunn-Construction Superintendent of Respondent Bott-field Refractories Co.Joseph Liberati-Ownerof Joseph Liberati.Of the total membership of 1,200 to 1,300 in the Union, some 576members participated in the election.As some of the candidates forunion offices and membership on the committees won or lost by amajority of a few votes,the General Counsel contends that the par-ticipation of these individuals in the election was not only unlawfulbut might have affected the results of the election.The Trial Examiner, relying primarily on his findings that the of-ficers, owners, and management representatives of the Respondentswho participated in the election have been members of the Union ingood standing,and-that they voted in the election on their own be-half, as individuals,rather than as officers or agents of the Respond-ents,found that such conduct was not violative of the Act.However,inNassau and Suffolk Contractors'Association athe Board foundthat the mere act of voting in a union election by president and jobsuperintendents,among others,of the respondent employers whowere members of the union but were not in the bargaining unit ofrank and file,was a form of interference with the administration ofthe union.The Board said :So far as appears from the record,these individuals did nothingmore than appear at a union meeting and vote at a secret electionconcerning administration of the Union.However, voting inunion elections is plainly a form of interference with the admin-istration of a labor organization.It may not be unlawful forcompany executives and high-ranking supervisors to retain unionmembership they acquired as rank-and-file employees as job in-2 Nassau and SufoM Contractors' Association,Inc., and its members,118'NLRB 174, 183. BOTTFIELD-REFRACTORIES CO., ETC.191surance in the event they should revert to ordinary employeestatus, but that does not make it lawful for them to participate inelections to determine who is to administer the affairs of theunion. It is quite conceivable that in a closely divided vote exec-utive and high-ranked supervisors would have the balance ofpower and be in a position to select the union officials who are todeal with them in their separate capacity as employer agents....As the mere act of voting by officers and management representa-tives of the Respondents in a union election of officers and membersof its committees constitutes unlawful interference with the adminis-tration of the Union, it is not necessary that the Respondents be foundto have encouraged or authorized voting participation by these in-dividuals or that they conspired to vote for one rather than the otherslate of candidates, or that they have voted as a unit, or that the voteof any one in the employer group was decisive.Accordingly, we findthat by the conduct of their officers, employers, and managementrepresentatives the Respondents interfered with the administrationof the Union within the meaning of Section 8(a) (2) and (1) of theAct.THE REMEDYAs we have found that the Respondents by the conduct herein de-scribed unlawfully interfered with the administration of the Union,we shall order that they cease and desist from participating throughtheir offcers, owners, or management representatives in union elec-tions of officers or members of its various committees, or by par-ticipating otherwise in its internal administration.Under the circumstances, however, we find that it will not effectuatethe policies of the Act to direct the Respondents either to cease anddesist from recognizing the Union or to withdraw or withhold recog-nition therefrom.The General Counsel does not contend that theUnion is an employer dominated or assisted labor organization, orthat it is not the majority representative of the employees concerned.The Union is not a party to this proceeding as in theNassaucase.There is, furthermore, no evidence that in the January 10 election theRespondents were attempting to assist the election of one rather thananother slate of candidates for the union offices, or that they par-ticipated in the election as an employer group rather than as in-dividuals, long-standing members of the Union.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Respondent Employing Bricklayers' As-sociation of Delaware Valley and Vicinity and Respondent Employ- 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDers Bottfield-Refractories Co.; Frommeyer&Co.; Jack Casper & Co.;Swartz & Funston,Inc. ; John B. Kelly, Inc. of Pa.; Alex Guerrina& Sons ; John Campagna Co.; Anastasi Bros. Corp. ;and JosephLiberati,their officers,agents, successors,and assigns,shall :1.Cease and desist from interfering with the administration ofLocal 1, Bricklayers,Masons and Plasterers'International Union ofAmerica, AFL-CIO, by participating through their officers, owners,and management representatives in voting at union elections of of-ficers and member of its various committees,or by participating other-mise in internal administration of the said labor organization.2.Take the following affirmative action which the Board find willeffectuate the policiesof the Act :(a)Post at their respective business offices in the Philadelphia area,and at all projectsnow being operatedby them within the territorialjurisdictionof the saidlabor organization,copies of the notice at-tached heretomarked "Appendix A." 3 Copiesof such notice, to befurnished by the RegionalDirectorfor the Fourth Region, shall, afterbeing dulysigned byrepresentatives of Respondent Association andRespondent Employers,be posted by each of them immediately uponthe receiptthereof, in conspicuous places, including all places wherenotices to employees are custoniarily posted.The notices shall remaiAposted for 60 consecutive days thereafter.Reasonable steps shall betaken by theRespondents to insure that said notices are not altered,defaced, orcovered by any othermaterial.(b)Notify theRegional Director for the Fourth Region, in writ-ing, within 10 days from the date of this Order,what steps the Re-spondentshave takento comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis,dismissed insofar asit allegesthat Respondent Employers DanLepore & Sons and Michael G. Sabia engaged in unfair labor practices.MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICE TOALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with the administration of Local 1,Bricklayers,Masons and Plasterers' International Union ofAmerica, AFL-CIO, by participating through our officers, own-ers, or management representatives in voting at union elections BOTTFIELD-REFRACTORIES CO., ETC.193:of officersand members of various committees of the said labororganization, or otherwise in its internal administration.EMPLOYING BRICKLAYERS' ASSOCIATION OFDELAWARE VALLEY AND VICINITYDated----------------By--------------------------------------(Representative)(Title)FROMMEYER & COMPANY,Employer.By-------------------------------------(Representative)(Title)JACK CASPER & CO.,Employer.By--------------------------------------(Representative)(Title)SWARTZ R FUNSTON, INC.,Employer.By-------------------------------------(Representative)(Title)JOHN B. KELLY, INC. OF PA.,Employer.By--------------------------------------(Representative)(Title)ALEX GUERRINA & SONS,Employer.By--------------------------------------(Representative)(Title)JOHN CAMPAGNA CO.,Employer.By--------------------------------------(Representative)(Title)ANASTASI BROS. CORP.,Employer.By--------------------------------------(Representative)(Title)JOSEPH LIBERATI,Employer.By--------------------------------------(Representative)(Title)BOTTFIELD-REFRACTORIES CO.,Employer.By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the datehereof,.and must not be altered,defaced, or covered by any othermaterial..560940-61-vol. 127-14 194DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThe opening paragraph of the complaint herein reads as follows.It having been charged by John J. Hennelly, Eugene B. McGough,WilliamTammaro, John P.Murphy, David E. Harte, Edward Kelly, William WallaceMcNeill, Frank Craig, and Michael Conway(herein called Charging Parties),thatEmploying Bricklayers'Association of Delaware Valley and Vicinity(herein called Respondent Association),and -Bottfield-Refractories Co., From-meyer&Co., Jack Casper&Co , Joseph Liberati,Schwartz&Funston, Inc.,John B.Kelly, Inc. of Pa., Dan Lepore& Sons,Alex Guerrina&Sons, JohnCampagna Co.,Anastasi Bros.Corp.,and Michael G. Sabia(herein calledRespondent Employers),have engaged in, and are engaging in unfair laborpractices affecting commerce,as set forth and defined in the National LaborRelations Act, as amended,61 Stat. 136 (herein called the Act).It is the considered opinion of the Trial Examiner that toclearlypresent thismatter, giving proper weight to the very accurate statement appearing in the sum-mation of the General Counsel's brief that:This case involves a new type of violation only recently brought to the Board'sattention.Accordingly,we are dealing with a still developing field of law.this report must be burdened with some discussion of the nine individual chargesconsolidated as the basis of the complaint herein.The record discloses (from evidence which was admitted as necessary to explainthe basis of this proceeding)that on January 10, 1959, Local 1, Bricklayers,Masonsand Plasterers' International Union of America.AFL-CIO,(Local 1) conducted anelection among its members for the election of various officers, committees, and abusiness agent.This election was strictly a union affair.Itwas not,nor could itconceivably have been,under the auspices,nor within the legal consideration, oftheNational Labor Relations Board(herein called Board) under the terms of theNational LaborRelationsAct as amended,61 Stat. 136(herein called Act) inas-much as the Board has no authority to interfere in the internal administration of alabor organization.The record further discloses that Local 1 has "between 1200and 1300" members eligible to vote in its elections;that 576 votes were cast in theJanuary 10 election; and that the votes were closely divided, for example the votefor president being 257-256-33 and the vote for business agent was 282-200-70.The election was in charge of Samuel F.Colfiesh,special representative of the Inter-national Union, the parent body of Local 1.Of the nine named Charging Parties,seven had been candidates in the election,only one of them had been defeated.On January 15, 1959, a charge alleging that Employing Bricklayers'Associationof Delaware Valley and Vicinity(herein called the Association)had engaged inunfair labor practices within the meaning of Section 8(a)(1) and(2) of the Actinvolving Local I was filed by John J. Hennelly.l The charge was docketed by theRegional Office as'Case No. 4-,CA-1853.A similar charge was filed the same day by Eugene B. McGough and docketedas Case No. 4-CA-1854.On January 20, 1959, similar charges were filed by John P. Murphy and David EHarte, docketed as Cases Nos. 4-CA-1856 and 4-CA-1858, respectively.On January 22Edward Kelly filed a charge alleging that named individuals whowere "contractors"voted in the election conducted by Local 1 on January 10, inviolation of Section 8(a)fl) of the Act.The charge was docketed as Case No.4-aCA-1860.Likewise on January 22, 1959, William Tammaro and William Wallace McNeillfiled a charge docketed as Cases Nos 4-CA-1861 and 4-CA-1862 similar to theothers averring violations of the Act by the Association.On January 30, Frank Craig filed a similar charge docketed as CaseNo. 4-CA-1866 and on March 2, Michael Conway filed a charge similar to the others butnaming those violating the Act as six certain employers,and making no mentionof the Association.All the original charges are signed by the Charging Parties as individuals.All but one of the above-listed charges were replaced by "Amended Charges"prior to the filing of the complaintThe changes made by the amendments are ofconsiderable interest.1Hennelly testified he was and had been business agent of Local 1 for 6 years BOTTFIELD-REFRACTORIES CO., ETC.195Case No. 4-CA-1853 (Hennelly) originally naming the Association as engagingin the unfair labor practice was amended February 20 to omit the Association andname 11 Employers instead.Case No. 4-CA-1854 was amended. on March 5, 1959, to include .5 of the 11Employers named by Hennelly together with the Association.Case No. 4-CA-1856 was amended February 9 by replacing the name of theAssociation with two Employers later appearing in Hennelly's amended charge.Case No. 4-CA-1858 was amended February 10 by dropping the Association asthe offender and naming four of those later named in Case No. 4-CA-1853 byHennelly as those engaging in the unfair labor practices.Case No. 4-CA-1860 amended February 10 names six Employers, five who laterappear in the 4-CA-1853 amendmentCase No. 4-CA-1861, which originally only complained of the Association, wasamended on February 10 to also include seven Employers, six of whom are thosenamed inCase No. 4-CA-1860.Case No. 4-CA-1862 was amended February 26 by replacing the Associationby one named Employer.Case No. 4-CA-1866 was amended on February 19 by replacing the Associationas the one charged with unfair labor practices with eight Employers all later namedin the Hennelly "Amended Charge."Case No. 4-CA-1877 was not amended.The captions all reflect the amended charges upon which the consolidated com-plaint is based.Upon the amended charges, consolidated for purposes of hearing, the RegionalDirector for the Fourth Region issued a complaint dated July 8, 1959, alleging thattheEmploying Bricklayers'Association of Delaware Valley and Vicinity andBottfield-Refractories Co.; Frommeyer & Co.; Jack Casper & Co.; Joseph Liberati;Swartz & Funston, Inc.; John B. Kelly, Inc. of Pa.; Dan Lepore & Sons; Alex Guer-rina & Sons; John Campagna Co.; Anastasi Bros. Corp.; and Michael G. Sabia have.engaged in and are engaging in unfair labor practices affecting commerce, as setforth and defined in the National Labor Relations Act, as amended, 61 Stat. 136,more particularly Section 8(a) (1) and (2) and Section 2(6) and (7) thereof.The specific conduct claimed violative of the Actis setforth in the complaint asfollows:On January 10, 1959, balloting was conducted by the Union for the electionof its officers, agents and representatives, including the Union President, Vice-President,Recording Secretary, Treasurer, Financial Secretary, and membersof, among others, the Conference and Grievance Committees.Respondent Association and Respondent Employers, through their officers,agents and representatives listed in paragraph 7, above, to wit: Leo Campagna,Joseph Guerrina, Ellis J. Casper, Sidney Swartz, Thomas Fairley, AnthonyNolfi, John Campagna, Frank Dunn, Joseph Anastasia, Daniel Lepore, SamRobinson and Joseph Liberati, did on January 10, 1959, cast ballots and votein the said election of the Union's officersdescribedin paragraph 8, above.Due notice of hearing was served.The Respondents duly filed an answer in which they admitted the individualsnamed had voted in the election conducted by Local 1, but averred that theseindividualswere members in good standing in said Local 1, and had voted asindividuals in their own behalf and not as officers, agents, or representatives of theAssociation or Employers,2 and denied that they had engaged in any of the unfairlabor practices alleged.Pursuant to notice a hearing was held before Louis Plost, the duly designatedTrial Examiner at Philadelphia, Pennsylvania, August 10, 1959.All the partieswere represented.The parties participated in the hearing and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,to introduceevidence bearing upon the issues,to argue orally,and to file briefs and/or proposed'findings of fact and conclusions of law with the Trial Examiner.The General'Counsel and the Respondents argued orally.Briefs were received from the GeneralCounsel on September 11 and from the Respondents on September 14.A statementof position in lieu of a brief was received from the Charging Parties on September 11.Uponthe entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:a It appeared that Employer Michael G.Sabia was not a member of the Association ;however, he was represented at the hearing and participated therein. 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe complaint allegesinter aliaand the answer admits:Respondent Association is a corporation incorporated under the laws of theCommonwealth of Pennsylvania.The Respondent Associationis an associationof masonry constructors formed for the purpose ofengagingin collective bar-gaining with labor organizations on behalf of its members, and is the designatedexclusive collective bargaining representative of its members.The membersof the Respondent Association annually contract for and perform services asmasonry constructors outside the Commonwealth of Pennsylvania valued wellin excess of $50,000.Joseph Liberati is an independent masonry constructor, not a member of theAssociation, with his principal offices located in Philadelphia, Pennsylvania, whoannually performs services outside the Commonwealth of Pennsylvania, valuedin excess of $50,000.Respondent Association, and the Respondent Employers, including Liberati,at all times material herein, have been and are now engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE ORGANIZATION INVOLVEDLocal 1, Bricklayers,Masons and Plasterers'InternationalUnion of America,AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESAs hereinbefore found the complaint alleged that in the election conducted byLocal 1 on January 10, 1959, the Respondent Association and the RespondentEmployers, through their officers, agents, and representatives, participated becauseLeo Campagna, Joseph Guerrina, Ellis J. Casper, Sidney Swartz, Thomas Fairley,Anthony Nolfi, John Campagna, Frank Dunn, Joseph Anastasi, Daniel Lepore, SamRobinson, and Joseph Liberati, did on said January 10, 1959, cast ballots.The answer admitted the allegation; however, the General Counsel adduced evi-dence as to the conduct of and voting by representatives of management in theelection.The first witness called by the General Counsel was John J. Hennelly, who onJanuary 15, 1959, filed the charge in Case No. 4-CA-1853, originally naming theAssociationas engagingin unfair labor practices and later amended to replace theAssociation by 11 named Employers, these I1 in various combinations being namedin the other 8 charges as amended.As to conduct other than voting as a basis foran unfairlabor practice finding,Hennelly, who was a candidate for businessagent inthe January 10 election (aposition to which he had been elected on 5 previous occasions and to which positionhe was elected on January 10, the balloting being 282 for Hennelly and a total of270 against him, from an eligible list of more than 1,200 voters) testified thatduring the casting of ballots in the election at the Union's hall he saw Joe Liberati,a contractor, and Frank Dunn, construction superintendent for Bottfield-RefractoriesCo.,wearing buttons pinned to their coat lapels which were inscribed "Vote forDoyle and Schilling."Schillingwas a candidate against Hennelly for businessagent,while Doyle was a candidate for president of Local 1, losing by a vote of256-257-33.Hennelly testified he saw the above buttons worn only by Liberatiand Dunn.Liberati did not testify.Frank J. Dunn testified that he has been construction superintendent for Bottfield-Refractories Co. since 1953; has been a member of Local I since 1948; has votedwithout challenge in all elections conducted by Local 1 since he became a member;andwas not challengedin the January 10 election in which he voted.Dunn further testified he did not wear a "Doyle and Schilling" campaign buttonon January 10.On the evidence considered as a whole and from his observation of the witnesses,the Trial Examiner credits Dunn and finds that he did not wear a campaign b"ttonpromoting "Doyle and Schilling" on January 10, 1959, while he was at the Local 1election and further finds that his right to vote was not challenged.Hennelly further testified that "waiting inline" approximately 50 feet from thevoting booth: BOTTFIELD-REFRACTORIES CO., ETC.197I saw Anthony Nolfi, who represents Frommeyer Company; Sid Swartz, ofSwartz and Funston Company; Leo Campagna, of Guerrina Company; ThomasFairlie of John B. Kelly Company; and John Campagna was in the group.He further testified:'TRIAL EXAMINER:What did you do when you saw these various individualswhom you say-whom you have named in the voting line?The WITNESS' I drawed some of the employers' attention I was going tochallenge them, and went to the director of the election and challenged theeligibility of these people to vote in the election as employers voting.On cross-examination Hennelly was asked: "You say that you challenged the rightof these men to vote.Whose right specifically did you challenge to vote?"Hen-nelly's answer did not name anyone but merely was "The contractors, employers."The answer evidently satisfied the Respondent whose next question was "Theemployers.The people whose names you mentioned."Hennelly's answer to thisbeing a rather cryptic "Both for that, and many before that, too."Hennelly then testified that he challenged the right of voters to participate toDaniel R. Perna, the International Union's deputy in Local 1, and Samuel F.Colfiesh, the special representative of the International who had charge of the elec-tion; that on all challenges he made, Perna ruled that the party challenged wasineligible but that in each case Perna was overruled by Colfiesh.Daniel R. Perna, Local 1 International Union deputy, testified that it was hisduty to arrange the January 10 election; that in the conduct of the election he was"under the supervision" of Samuel Colfiesh, the International Union's special repre-sentative who was also present; that during the voting:Iwas at the polling place, and a member approached me and asked me tochallenge this certain member that holds a card, that he would not be eligibleto vote.Perna further testified:TRIAL EXAMINER: I see. Do you know Mr. John J. Hennelly?The WITNESS: I do.TRIAL EXAMINER: Did he challenge any voters to you?The WITNESS: He did.TRIAL EXAMINER: Who did he challenge?The WITNESS: He challenged Joseph Liberati, and Tom Fairlie, in fact, allthe contractors.TRIAL EXAMINER: Well, you haven't told me any but two, you've told meFairlie and Liberati.Now, who else?The WITNESS: Frank Dunn.TRIAL. EXAMINER: Who else?The WITNESS: Well, that's all I could think of.Perna testified that he ruled the challenged voters ineligible but was overruled byhis superior, Colfiesh.He further testified that Liberati and Dunn wore buttons "promoting or campaign-ing for Doyle and Schilling" while at the January 10 election.The Trial Examiner has credited Dunn's denial that he wore a campaign buttonand that his Tight to vote on January 10 was not challenged.Saln\Iel F. Colfiesh, the International Union's special representative, testified that:He had final authority to rule on eligibility of voters in the January 10 election; he"remembered" challenges being made only in the cases of Joseph Nitter (who how-ever voted before the challenge was made to him), Fairley, Nolfi, Swartz, andCasper; the challenges were made under the provisions of the Union's 1956 con-stitution but that he made his rulings under the 1958 constitution; he did not havea copy of the 1958 constitution at the election because "it hadn't been delivered yet"but that he nevertheless ruled on the "contents" of the constitution not yet printed,and which was not delivered until March 1959,some 3 months after the election.International Representative Colfiesh further testified that the 1956 constitutionwas being rewritten at the time of the Union's convention in October 1958; it hadnot been read to the delegates; and he did not participate in the rewriting of the con-stitution,nor had he seen it at the time of the election but had seen"a brief inWashington, D.C."He further testified:TRIAL EXAMINER: And did you remember all [of the constitution of 1958],or did you just remember that particular part?The WITNESS: No, I remembered that particular part of it, sir. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER: I see.But this thing, you were sure of?The WITNESS: I was sureof, sir,because it had been ourcontentionfor manyyears.Edward Kelly, who is Charging Party in Case No. 4-CA-1860, testified that"between 11 and 2" on January 10, 1959, he saw "Thomas Fairlie, Sid Swartz, EllisCasper, Joe Anastasia, and Tony Nolfi" in the vicinity of the Union's hall.Kellytestified:I saw them coming out of the one car of the entrance-I was standing at theentranceon BroadStreet, and the employers all come out of the one car andproceeded to go up the stairs to the hall to the polling place.In order that there be no doubts the Trial Examiner point's out that the above repre-sentsallof Kelly's testimony.Upon the foundation of -Kelly's testimony, the General Counsel next sought tobuild proof that his structure of unfair labor practices enclosed all the Respondentsnamed in the consolidated complaint, by the following:Frank Craig, who is the Charging Party in Case No. 4-CA-1866, testified thatwhile the January 10 election was in progress he spoke to Ellis Casper, an employerwho was in line to vote.As to this conversation Craig testified:Well, I asked him how he was, and how was his father whom I knew very well.He said all right. So, that was about the extent of the conversation.Oh, yes.He did relate--I told him that they were all together, all the contractors.Arather strange cluster together.He said yes, "We had a meeting before we camehere."Craig further testified that present in the vicinity:There was Joe Anastasia, of the Anastasia Brothers Corporation; there wasThomas Fairlie, from the J. B. Kelly, Incorporated; there was Daniel Lepore,from Lepore & Sons, also present; there was John Campagna, of the JohnCampagna Company, he was there; and Tony Nolfi, I remember very clearly,he was there, he represented Frommeyer.That's about all I can rememberclearly.The above recital represents the complete factual picture shown by the evidenceofferedby General Counsel.The following witnesses were called by the Respondents.Anthony P. Nolfi testified that: He is bricklayer supervisor for Frommeyer & Co.;he has been a member of Local 1 "in and out" for "about 30 years," his membershipbeing uninterrupted for the past "12 or 13" years; he always voted in elections ofLocal 1; and he voted in the January 10 electionwithoutchallenge.Thomas Fairley testified that: He is superintendent for John B. Kelly; he has beena member of Local 1 "for 30 years"; he voted "in practically nearly every election"conducted by Local 1 during that time; and he voted in the January 10 election.Hefurther testified:To my,knowledge, there was no meeting of the employers the night before, theday before, or at /anytime, pertaining to this election.Sidney Swartz testified that: He is bricklayer superintendent for Swartz & Funston;he has been a member of Local 1 "off and on" since 1938, and voted in its elections;:in 1957 he was challenged at the Union's election but that Perna ruled (in the 1957election)he could vote, which he 'did;and he'voted in the January 10 election.Swartz further testified:'Q. Did you attend any, kind' of a meeting to discuss this voting in elections?A. No.Q.Was there such a meeting, to your knowledge9A. Not to my knowledge.There was no cross-examination.:Joseph F. Guerrina alleged in the complaint as having voted in the January 10election" testified that he is not a member of Local 1, and did not vote or attempt tovote in the January 10 election.On the record the Trial Examiner credits Guerrinaand finds that he did not vote or attempt to vote in the January 10 election as alleged.Eugene L. Lepore testified without contradiction that he is the son of DanielLepore, alleged to have voted in the Union's election, that Daniel Lepore is not amember of Local 1, and did not vote in the January 10 election. The Trial Examinercredits Lepore. BOTTFIELD-REFRACTORIES CO., ETC.199Conclusionas tothe EvidenceAny reader of this Intermediate Report, familiar with the Act and Board andcourt decisions interpreting it, must surely feel, at this point, that the Trial Examinerhas been reporting conduct which does not surround an unfair labor practice withinits ambit but relates merely to a fight between factions within a Union at the conclu-sion of one of the controversies, one faction charging Section 8(a) (2) violationsinvolving the Union m which they sought and won office.As a charge of a violation under Section 8(a) (2) relates to conduct which mostseriously affects a labor organization as the representative of its members, the TrialExaminer feels that he must again refer to the charge filed by these guardians of thehonor of Local 1.BusinessAgentHennelly testified in supportof Case No. 4-CA-1853, in whichhe filed the original charge on January 15, the fifth day after the election duringwhich the alleged unfair labor practice conduct occurred.Case No 4-CA-1853then became the standard about which the other eight charging parties rallied to filetheir eight charges, thenine beingthe basis of the consolidated complaint.The Trial Examiner reasonably expected that Hennelly would testify as to theconduct of the 11 employers he charges as engaging in illegal conduct, yet he testifiedonly as to 7 of these, and the sum total of his testimony cannot be reasonably inter-preted tomeanmore than that heknewof 4 employers or their representatives whovoted under challenge and thatperhaps lie sawthe others he named present at thepolls.Of the other eight charging parties, five had been candidates in the January 10election (all but one were elected) and of these five only one (Kelly) testified.Again, in order that there be no misunderstanding, the General Counsel adduceddirect evidence only with respect to three of the nine consolidated cases. It maywell be that the General Counsel relied on the fact that the answer admitted theallegation that 12 Employers voted in the Union's election.However, the Re-spondents' admission was only that the individuals voted; it left the question of anyillegality leading to an unfair labor practice open for proof.The General Counselsought to supply the proof that the Respondents engaged in conduct violative of theAct by the testimony of Kelly and Craig which he argues to be evidence of aconspiracy against Local 1 and conduct within the meaning of Section 8(a)(2) ofthe Act.The evidence of a conspiracy on the part of the Respondents to engage in unfairlabor practices within the meaning of Section 8(a) (2) of the Act is based entirelyon the testimony of Kelly that he saw five Employers or their representatives arriveat the polling place, in a group, coupled with the testimony of Craig that he wastold by Ellis Casper, an Employer, "We had a meeting before we came here."Onthis testimony the General Counsel argues, "It further appears that the employerrepresentatives who voted did so as a part of a planned concerted effort."Based on a statement of Swartz, while testifying, that he and Fairley "worktogether on the Conference Committee" and Fairley's answer that he "did not know"how he and Swartz happened to be at the January 10 election together, the GeneralCounsel builds the following argument in his brief:Under these facts only one reasonable conclusion can be reached-that theemployers participating did so as part of a planned campaign under the auspicesof Respondent Association.Six of eight officers arriving and voting togethercannot credibly be explained as a coincidence.Therefore, Respondent Asso-ciation is as guilty of interference as the individual Respondent Employers, foras pointed out by the Board in theAnclwrage Businessmen'scase, althoughaware of the participation of supervisors in the affairs of the union (the greatermajority of the officers thereof themselves-participating) ',. . . the RespondentEmployers took no steps to have them discontinued," thereby ratifying the actsof its officers and representatives 3$ In citingAnchorage Businessmen's Association,124 NLRB 662, the General Counseladverts to a Board decision handed down August 21, 1951,11 days after the hearingherein.Evidently "We are dealing with a still developing field of law'.'However, theTrialExaminer points to the following language from the Board's decision in theAnchoragecase :In finding domination of the Independent, the Trial Examiner proceeded on thetheory that the, activities of the pharmacist supervisors were automatically attribut-able to the Respondent EmployersWe do not agree. At is well established that theparticipation of,supervisors in intraunion activities does notperae constitute,evi-dence.of domination,where, as here,the supervisors were members of the same bar- 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner points out that in theAnchoragecase the Independent involvedwas found to have entered into a contract with the Association (Employer) inviolation of Section 8(a)(3) of the Act.Upon this violation coupled with thefurther finding that by acquiescing in its supervisors' participation in voting atIndependent meetings affecting the administration of the Independent, dealing withthe Independent's negotiating committee which included two storemanagers"constituted a violation of Section 8(a)(2) and (1) of the Act.Thomas Fairley, one of the employer representatives whom Kelly saw arrive atthe polling place, testified, as hereinbefore found:Q.Was therea meetingthe night before that election of any employers?Youheard Craig testify.Was there any meeting?A. To my knowledge, there wasno meetingof the employers the nightbefore, the day before, or at anytime, pertaining to this election.Anthony P. Nolfi,also seenby Kelly, testified:Q. Did you attend any kind of a meeting to discuss this voting in elections?A. No.Q.Was there such a meeting, to your knowledge?A. Not to my knowledge.Frank J. Dunn, construction superintendent of Bottfield-Refractories Co., whovoted in the January 10 election, testified:Q. Did you attend any meeting to discuss the voting of thislocal's unionaffairs with any other employees or representatives?A. No, sir.Mr. LEES: Cross-examine.Mr. WALTHER: No questions.Craig did not create an impression of completely disinterested candor with theTrial Examiner.At most, his related conversation with Employer Casper in whichCasper spoke of a "meeting," consisted of a few shortsentencesof "made" conver-sation.The Trial Examiner has found Fairley, Nolfi, and Dunn to be credible witnessesas to other matters; he now fully credits their testimony to the effect that they didnot attend and that there wasno meetingof employer representatives held priorto the January 10 election at which the election was discussed.The General Counsel would have the'Trial Examiner infer that the Respondentsengaged in a planned campaign to interfere in the affairs of Local 1 and that thoseEmployers and employer representatives who voted in the Union's election did soto further such a conspiracy.On the contrary, it is clear that the Employersand Association members' representatives who so voted (a) weremembers ingood standing in Local 1,some havingbeen members for 30 years who had votedin the Union's electionsthroughout their membership, and (b) they so voted ontheir own behalf, as individual members,not asrepresentatives or agents of theAssociation as part of a scheme, conspiracy, or attempt to unlawfullyinterfere-with theaffairsof Local 1. The Trial Examiner so finds 4gaining unit and union as rank-and-file pharmacists,and absentproof that theemployer encouraged,authorized, or ratified their activities.In theNassau andSuffolkcase the Board rationalized the rule as follows :There are many industries where for a very long time foremen have been in-cluded in the same bargaining unit and union as the rank and file.No doubt inmany such cases the foremen are active in the affairs of the union, serve onunion committees,andare even union officers.It has not heretofore been con-tended, to the best of our knowledge, that where such conditions exist the em-ployer must necessarily be considered as dominating the bargaining representa-tive.We are not willing to hold that the voluntary inclusion of foremen in abargaining unit of nonsupervisory employees isper seproof,of employer domina-tion and justifies disestablishment of the union representing such unit.And torequire the employer to exercise some sort of veto power over the appointmentof foremen toofficialpositions within the union to avoid the charge of domina-tionwould seem to involve interference in the affairs of the union,which isprecisely what Section 8(a) (1) of the Act is designed to prevent [Emphasissupplied. ],following the patternherein established by Union DelegateColfiesh in relying on "union law" not yet published, and the General Counsel in citingtheAnchoragecase,will also refer to a case, not decided at the time of the hearing,namely,Graham Transportation Company,124 NLRB 960,inwhich the Board states : BOTTFIELD-REFRACTORIES CO., ETC.201The General Counsel leaned heavily onNassau and Suffolk Contractor's Associ-ationInc., and its members,118 NLRB 174, which the Trial Examiner finds to beclearly distinguishable from the instant matter.In presenting his evidence theGeneral Counsel in several instances pointed out similarity with theNassaucase, andin his oral argument and again in his brief he stressed similarity.However, in theopinion of the Trial Examiner the similarities are superficial so that in his attemptsto fit this matter withNassauthe General Counsel was compelled to make excessiveuse of Procrustes' bed.The General Counsel is compelled to ask that the Trial Examinerinferthat theEmployers and Association representatives, all members of Local 1 who voted inits January 10 election not only did so in a scheme to manipulate the Union's affairsagainst the interests of the rank-and-file members of Local 1, but also toinferthatthey voted in support of a single ticket; and furtherinferthat they could swingany union election.He is compelled to argue in his brief,not on evidence,but asmere wishful thinking in seeking a "suitable remedy" that:There is no allegation that the Union is not, in effect, the majority repre-sentative.But it is clear that interference in the affairs, administration andcontrol of the Union has been engaged in by Respondents.As a result of thisinterference, the election of the Union officers, agents and representatives is"tainted."The evidence as to the candidates preferred by the voting employersand results of the election clearly indicates that some of the present Unionofficers were the choice of the employers, who possessed the balance of votingpower.As the Trial Examiner reads theNassaucase, the unfair labor practice foundtherein by the Board is based on the conduct of two individuals who were in fact,and who acted as, agents of the employer while members of the union's negotiatingcommittee.Surelyno onewill argue that the evidence in this matter shows any such conductas having taken place during all the years Employers and their representatives weremembers of Local 1 and openly exercised their membership right to vote.The Trial Examiner does not believe the inferences the General Counsel asksbe drawn from the evidence can be so drawn.With respect to the argument of the General Counsel that by not disavowing theconduct of those alleged to have voted in the January 10 election in order to illegallymeddle in the affairs of Local 1, the Respondents engaged in an unfair laborpractice, the Trial Examiner would ask,when,under the allegations of the com-plaint and the facts herein, could the Respondents have "disavowed" to the mem-bers of Local 1, inasmuch as Hennelly filed his charge 5daysafter the unfair laborpractice allegedly occurred.ConclusionThe Trial Examiner is of the opinion that the record of this case discloses notan unfair labor practice but an intramural union battle in which one faction isseeking to make use of the Board's functions regardless of any effect an 8(a)(2)finding might have on the rights of, or benefits enjoyed by, the rank-and-file mem-bers.The Charging Parties seem like the woman in the folktale who bathed herbaby and then threw out the baby together with bath water.That the General Counsel was not entirely hoodwinked is shown by the fact thatboth in his oral argument and his brief he pointed out that he did not seek theordinary 8(a)(2) remedy as the facts did not show Local 1 to be a dominatedlabor organization, and although in one paragraph of the complaint a violation ofSection 8(a)(1) of the Act is alleged by the Respondents having "interfered with,restrained and coerced" Local 1, the next paragraph alleges a Section 8(a) (2)violation by "interfering with the administration" of the Union.As a remedy theGeneral Counsel asks that the Respondents withdraw:All recognition from Local Union No. 1, Bricklayers, Masons and Plasterers'InternationalUnion of America, AFL-CIO, as the representative of any ofRespondent's employees for the purpose of collective bargaining with respectto grievances, labor disputes, wages, rates of pay, hours of employment orother conditions of employment, unless and until said Union is no longer repre-sented, administeredor controlled by any officer or officers, agents or repre-sentatives holding office as a result of the election of January 10, 1959, or,It is not a requirementof the Actthat a "labor organization"be comprised exclu-sively of"employees."Supervisors may . . . join and participate in the activitiesof a labor organization without affecting its status ... . 202DECISIONS OF NATIONALLABOR RELATIONS BOARDany other election of officers, agents or representatives of Local No. 1, inwhich Respondents voted or may vote.Clearlythe Board is asked to interfere in the internal affairs of a labor organiza-tion to the point of making it wholly impotent.Final ConclusionsThe Trial Examiner is convinced on the entire record and finds that the GeneralCounsel has not presented a cause of action upon which the Board can grant reliefand will therefore recommend that the consolidated complaint and each of thenine separate alleged causes of action comprising the complaint as issued be dismissed.CONCLUSIONS OF LAW1.Theoperations of the Respondents occur in commerce,within the meaningof Section 2(6) and(7) of the Act.2.Local 1,Bricklayers,Masons and Plasterers'International Union of America,AFL-CIO,is a labor organization within the meaning of Section 2 (5) of the Act.3.TheRespondents have not engaged in unfair labor practices as alleged in thecomplaint,within the meaning of Section 8(a)(1) and(2) and Section 2(6) and (7)of the Act.[Recommendations omitted from publication.)National Hotel Company d/b/a Thomas Jefferson Hotel'andLocal 886, Hotel and Restaurant Employees and BartendersInternational Union,AFL-CIO,1Petitioner.(ya e No. 10-P('-4534.April 13, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before H. Carlton Byran, Jr., hear-ing officer.The hearing officer's rulings niade at, the hearings are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The parties stipulated that : The Employer is a Texas corpora-tion engaged in operating a hotel at Birmingham, Alabama; duringthe 12-month period preceding the date of the first hearing the Em-ployer purchased $7,500 worth of alcoholic beverages from the Stateof Alabama, which beverages originated outside that State; and dur-ing that same period the Employer's gross revenues were in excess of$500,000 of which more than 75 percent was derived from transientguests.The Employer declined to stipulate that it was engaged incommerce.On the basis of the above-stipulated facts, we find thatthe Employer is engaged in commerce within the meaning of the Act,1 The name of the Employerappears ascorrected at the hearing.2 Thenameof the Petitionerappears as amendedat the hearing.127 NLRB No. 22.